309 S.E.2d 253 (1983)
William R. COATS
v.
Louis A. JONES and wife, Alice Jones.
No. 406A83.
Supreme Court of North Carolina.
December 6, 1983.
*255 Manning, Fulton & Skinner by Charles E. Nichols, Jr., and Michael T. Medford, Raleigh, for plaintiff-appellee.
Blanchard, Tucker, Twiggs, Denson & Earls, P.A. by Margaret S. Abrams and Douglas B. Abrams, Cary, for defendants-appellants.
PER CURIAM.
We have carefully reviewed the opinion of the Court of Appeals, the briefs and authorities relating to defendants' contentions on this appeal, and the oral arguments of counsel, and we conclude that the result reached by the Court of Appeals is correct. At trial, the trial judge and counsel should be aware of our recent decision in Brady v. Fulghum, 309 N.C. 580, 308 S.E.2d 327 (1983). The decision of the Court of Appeals is
AFFIRMED.